ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of the 19th
day of July, 2010, by GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP, a Delaware
limited partnership, G&E HC REIT II LACOMBE MOB, LLC, a Delaware limited
liability company, and G&E HC REIT II PARKWAY MEDICAL CENTER, LLC, a Delaware
limited liability company (together with each other party which becomes a
borrower under the Credit Agreement [as defined below], individually and
collectively, as the context so requires, the “Borrower”) and GRUBB & ELLIS
HEALTHCARE REIT II, INC., a Maryland corporation (whether one or more, the
“Guarantor”; the Borrower and the Guarantor being hereafter sometimes referred
to individually as an “Obligor” and collectively as the “Obligors”) and BANK OF
AMERICA, N.A., a national banking association, as agent under a Credit Agreement
(“Credit Agreement”) of even date herewith among the Borrower, Bank of America,
N.A., and the other lending institutions which become parties to the Credit
Agreement (Bank of America, N.A. and the other lending institutions which become
parties to the Credit Agreement are collectively referred to as the “Lenders”
and individually as a "Lender”) (Bank of America, N.A., in such capacity as
agent for the Lenders, together with its successors and assigns, the
“Administrative Agent”).

1. Certain Definitions. As used in this Agreement:

(a) "Environmental Claim” means any investigative, enforcement, cleanup,
removal, containment, remedial or other private or governmental or regulatory
action at any time threatened, instituted or completed pursuant to any
applicable Environmental Requirement (hereinafter defined), against the Borrower
or any Obligor against or with respect to the Property or any condition, use or
activity on the Property (including any such action against the Administrative
Agent and/or any Lender), and any claim at any time threatened or made by any
person against any Obligor or against or with respect to the Property or any
condition, use or activity on the Property (including any such claim against the
Administrative Agent and/or any Lender), relating to damage, contribution, cost
recovery, compensation, loss or injury resulting from or in any way arising in
connection with any Hazardous Material (hereinafter defined) or any
Environmental Requirement.

(b) "Environmental Requirement” means any Environmental Law (hereinafter
defined), agreement or restriction (including but not limited to any condition
or requirement imposed by any insurance or surety company), as the same now
exists or may be changed or amended or come into effect in the future, which
pertains to health, safety, any Hazardous Material, or the environment,
including but not limited to ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

(c) "Hazardous Material” means any substance, whether solid, liquid or gaseous:
which is listed, defined or regulated as a “hazardous substance”, “hazardous
waste” or “solid waste”, or otherwise classified as hazardous or toxic, in or
pursuant to any Environmental Requirement; or which is or contains asbestos,
radon, any polychlorinated biphenyl, urea formaldehyde foam insulation,
explosive or radioactive material, or motor fuel or other petroleum
hydrocarbons; or which causes or poses a threat to cause a contamination or
nuisance on the Property or any adjacent property or a hazard to the environment
or to the health or safety of persons on the Property.

(d) "Environmental Law” means any federal, state or local law, statute,
ordinance, code, rule, regulation, license, authorization, decision, order,
injunction, decree, or rule of common law, and any judicial interpretation of
any of the foregoing, which pertains to health, safety, any Hazardous Material,
or the environment (including but not limited to ground or air or water or noise
pollution or contamination, and underground or above ground tanks) and shall
include without limitation, the Solid Waste Disposal Act, 42 U.S.C. § 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. § 9601 et seq. (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”); the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq.; the Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; the laws of the states in which
the Property is located, pertaining to the same or equivalent Environmental
Requirements and any other state or federal environmental statutes, and all
rules, regulations, orders and decrees now or hereafter promulgated under any of
the foregoing, as any of the foregoing now exist or may be changed or amended or
come into effect in the future.

(e) "On” or “on”, when used with respect to the Property or any property
adjacent to the Property, means “on, in, under, above or about”.

(f) "Phase 1 Reports” shall mean (i) that certain Phase I Environmental Site
Assessment Report for Lacombe Medical Office Building I, dated February 10,
2010, prepared by Partner Engineering and Science, Inc. (Partner Project
No. 10-66003.1), and (ii) that certain Phase I Environmental Site Assessment
Report for Parkway Medical Center, dated February 18, 2010, prepared by Partner
Engineering and Science, Inc. (Partner Project No. 10-65609.1).

(g) "Property” shall mean, individually and collectively, the Borrowing Base
Properties and shall also include any other tangible property in which the
Administrative Agent now or hereafter receives a mortgage or security interest
in connection with the Loan, including the land described in Exhibit A which is
attached hereto and made a part hereof.

(h) All other capitalized terms used in this Agreement which are not otherwise
specifically defined herein shall have the same meaning herein as in the Credit
Agreement.

2. Representations and Warranties. Each Obligor, after due inquiry and
investigation in accordance with good commercial or customary practices to
determine whether contamination is present on the Property or elsewhere in
connection with any activity on the Property, hereby represents and warrants to,
and covenants with, the Administrative Agent and each of the Lenders, without
regard to whether the Administrative Agent or the Lenders has or hereafter
obtains any knowledge or report of the environmental condition of the Property
except as otherwise herein specifically provided, as follows:

(a) During the period of the Borrower’s ownership of the Property, the Property
has not been used for industrial or manufacturing purposes, for landfill,
dumping or other waste disposal activities or operations, for generation,
storage, use, sale, treatment, processing, recycling or disposal of any
Hazardous Material, for underground or aboveground storage tanks, or for any
other use that could give rise to the release of any Hazardous Material on the
Property; to the best of the Obligors’ knowledge, and except as indicated in the
Phase 1 Reports, no such use of the Property occurred at any time prior to the
period of the Borrower’s ownership of the Property; and to the best of the
Obligors’ knowledge, and except as indicated in the Phase 1 Reports, no such use
on any adjacent property occurred at any time prior to the date hereof;

(b) To the best of the Obligors’ knowledge, there is no Hazardous Material,
storage tank (or similar vessel) whether underground or otherwise, sump or well
currently on the Property, except as indicated in the Phase 1 Reports;

(c) The Obligors have received no notice and have no knowledge of any
Environmental Claim or any completed, pending or proposed or threatened
investigation or inquiry concerning the presence or release of any Hazardous
Material on the Property or any adjacent property or concerning whether any
condition, use or activity on the Property or any adjacent property is in
violation of any Environmental Requirement;

(d) The present conditions, uses and activities on the Property do not violate
any Environmental Requirement and the use of the Property which the Borrower
(and to Obligors’ actual knowledge, each tenant and subtenant, if any) makes and
intends to make of the Property complies and will comply with all applicable
Environmental Requirements;

(e) The Property does not appear on and to the best of the Obligors’ knowledge
has never been on the National Priorities List, any federal or state “superfund”
or “superlien” list, or any other list or database of properties maintained by
any local, state or federal agency or department showing properties which are
known to contain or which are suspected of containing a Hazardous Material;

(f) The Obligors have never applied for and been denied environmental impairment
liability insurance coverage relating to the Property; and

(g) No Obligor, nor to the Obligors’ knowledge, any tenant or subtenant, has
obtained or is required to obtain any permit or authorization to construct,
occupy, operate, use or conduct any activity on any of the Property by reason of
any Environmental Requirement.

3. Violations. The Obligors will not cause, commit, permit or allow to continue
(i) any violation of any Environmental Requirement (A) by the Obligors or by any
person or entity, or (B) by or with respect to the Property or any use of or
condition or activity on the Property, or (ii) the attachment of any
environmental lien to the Property. The Obligors will not place, install,
dispose of or release, or cause, permit, or allow the placing, installation,
disposal, spilling, leaking, dumping or release of, any Hazardous Material or
storage tank (or similar vessel) on the Property in violation of any
Environmental Requirement and will keep the Property free of Hazardous Material
in quantities that will not violate any Environmental Requirement.

4. Notice to Administrative Agent. The Obligors shall promptly deliver to the
Administrative Agent a copy of each report pertaining to the Property or to any
Obligor prepared by or on behalf of any Obligor pursuant to any Environmental
Requirement. The Obligors shall immediately advise the Administrative Agent in
writing of any Environmental Claim or of the discovery of any Hazardous Material
on the Property, as soon as any Obligor first obtains knowledge thereof,
including a full description of the nature and extent of the Environmental Claim
and/or Hazardous Material and all relevant circumstances.

5. Site Assessments and Information. If the Administrative Agent shall ever have
reason to believe that any Hazardous Material affects the Property, or if any
Environmental Claim is made or threatened, or if an Event of Default shall have
occurred under the Loan Documents, or upon the occurrence of the Release Date
(hereinafter defined) if requested by the Administrative Agent, the Obligors
shall at their expense, provide to the Administrative Agent from time to time,
in each case within sixty (60) days after the Administrative Agent’s request, an
Environmental Assessment (hereinafter defined) made after the date of the
Administrative Agent’s request. As used in this Agreement, the term
“Environmental Assessment” means a report (including all drafts thereof) of an
environmental assessment of the Property of such scope (including but not
limited to the taking of soil borings and air and groundwater samples and other
above and below ground testing) as the Administrative Agent may request, by a
consulting firm acceptable to the Administrative Agent and made in accordance
with the Administrative Agent’s established guidelines. The Obligors will
cooperate with each consulting firm making any such Environmental Assessment and
will supply to the consulting firm, from time to time and promptly on request,
all information available to the Obligors to facilitate the completion of the
Environmental Assessment. If the Obligors fail to furnish the Administrative
Agent within ten (10) days after the Administrative Agent’s request with a copy
of an agreement with an acceptable environmental consulting firm to provide such
Environmental Assessment, or if any Obligor fails to furnish to the
Administrative Agent such Environmental Assessment within sixty (60) days after
the Administrative Agent’s request, the Administrative Agent may cause any such
Environmental Assessment to be made at the Obligors’ expense and risk. The
Administrative Agent and its designees are hereby granted access to the Property
at any time or times, upon reasonable notice (which may be written or oral), and
a license which is coupled with an interest and irrevocable, to make or cause to
be made such Environmental Assessments. The Administrative Agent and/or any
Lender may disclose to interested parties any information the Administrative
Agent ever has about the environmental condition or compliance of the Property,
but shall be under no duty to disclose any such information except as may be
required by law. Neither the Administrative Agent nor any Lender shall be under
any duty to make any Environmental Assessment of the Property, and in no event
shall any such Environmental Assessment by the Administrative Agent be or give
rise to a representation that any Hazardous Material is or is not present on the
Property, or that there has been or shall be compliance with any Environmental
Requirement, nor shall the Obligors or any other person be entitled to rely on
any Environmental Assessment made by the Administrative Agent or at the
Administrative Agent’s request. Neither the Administrative Agent nor any Lender
owes any duty of care to protect the Obligors or any other person against, or to
inform them of, any Hazardous Material or other adverse condition affecting the
Property.

6. Remedial Actions.

(a) If any Hazardous Material is discovered on the Property at any time and
regardless of the cause, (i) the Obligors shall promptly at the Obligors’ sole
risk and expense remove, treat and dispose of the Hazardous Material in
compliance with all applicable Environmental Requirements and solely under the
Obligors’ (or any of their) name (or if removal is prohibited by any
Environmental Requirement, take whatever action is required by any Environmental
Requirement), in addition to taking such other action as is necessary to have
the full use and benefit of the Property as contemplated by the Loan Documents,
and provide the Administrative Agent with satisfactory evidence thereof; and
(ii) if requested by the Administrative Agent, provide to the Administrative
Agent, on behalf of the Lenders, within forty-five (45) days of the
Administrative Agent’s request, a bond, letter of credit or other financial
assurance evidencing to the Administrative Agent’s satisfaction that all
necessary funds are readily available to pay the costs and expenses of the
actions required by clause (i) preceding and to discharge any assessments or
liens established against the Property as a result of the presence of the
Hazardous Material on the Property. Within thirty (30) days after completion of
such remedial actions, the Obligors shall obtain and deliver to the
Administrative Agent an Environmental Assessment of the Property made after such
completion and confirming to the Administrative Agent’s satisfaction that all
required remedial action as stated above has been taken and successfully
completed and that there is no evidence or suspicion of any contamination or
risk of contamination on the Property or any adjacent property, or of violation
of any Environmental Requirement, with respect to any such Hazardous Material.

(b) The Administrative Agent may, but shall never be obligated to (nor shall any
Lender be obligated to), remove or cause the removal of any Hazardous Material
from the Property (or if removal is prohibited by any Environmental Requirement,
take or cause the taking of such other action as is required by any
Environmental Requirement) if the Obligors fail to promptly commence such
remedial actions following discovery and thereafter diligently prosecute the
same to the satisfaction of the Administrative Agent (without limitation of the
Administrative Agent’s rights to declare a default under any of the Loan
Documents and to exercise all rights and remedies available by reason thereof);
and the Administrative Agent and its designees are hereby granted access to the
Property at any time or times, upon reasonable notice (which may be written or
oral), and a license which is coupled with an interest and irrevocable, to
remove or cause such removal or to take or cause the taking of any such other
action.

7. Indemnity.

(a) The Obligors hereby agree to protect, indemnify, defend and hold (i) the
Administrative Agent and each of the Lenders; (ii) any persons or entities owned
or controlled by, owning or controlling, or under common control or affiliated
with the Administrative Agent and/or any Lender; (iii) any participants in the
Loan; (iv) the directors, officers, partners, employees and agents of the
Administrative Agent and each Lender, and/or such persons or entities; and
(v) the heirs, personal representatives, successors and assigns of each of the
foregoing persons or entities (each an “Indemnified Party”) harmless from and
against, and, if and to the extent paid, reimburse them on demand for, any and
all Environmental Damages (hereinafter defined). Without limitation, the
foregoing indemnity shall apply to each Indemnified Party with respect to
Environmental Damages which in whole or in part are caused by or arise out of
the negligence of such (and/or any other) Indemnified Party. However, such
indemnity shall not apply to a particular Indemnified Party to the extent that
the subject of the indemnification is caused by or arises out of the gross
negligence or willful misconduct of that particular Indemnified Party. Upon
demand by the Administrative Agent, the Obligors shall diligently defend any
Environmental Claim which affects the Property or is made or commenced against
the Administrative Agent and/or any Lender, whether alone or together with the
Obligors or any other person, all at the Obligors’ own cost and expense and by
counsel to be approved by the Administrative Agent in the exercise of its
reasonable judgment. In the alternative, at any time the Administrative Agent
may elect to conduct its own defense through counsel selected by the
Administrative Agent and at the cost and expense of the Obligors.

(b) As used in this Agreement, the term “Environmental Damages” means all
claims, demands, liabilities (including strict liability), losses, damages
(including consequential damages), causes of action, judgments, penalties,
fines, costs and expenses (including fees, costs and expenses of attorneys,
consultants, contractors, experts and laboratories), of any and every kind or
character, contingent or otherwise, matured or unmatured, known or unknown,
foreseeable or unforeseeable, made, incurred, suffered, brought, or imposed at
any time and from time to time, whether before or after the Release Date
(hereinafter defined) and arising in whole or in part from:

(1) the presence of any Hazardous Material on the Property, or any escape,
seepage, leakage, spillage, emission, release, discharge or disposal of any
Hazardous Material on or from the Property, or the migration or release or
threatened migration or release of any Hazardous Material to, from or through
the Property, on or before the Release Date; or

(2) any act, omission, event or circumstance existing or occurring in connection
with the handling, treatment, containment, removal, storage, decontamination,
clean-up, transport or disposal of any Hazardous Material which is at any time
on or before the Release Date present on the Property; or

(3) the breach of any representation, warranty, covenant or agreement contained
in this Agreement because of any event or condition occurring or existing on or
before the Release Date; or

(4) any violation on or before the Release Date, of any Environmental
Requirement in effect on or before the Release Date, regardless of whether any
act, omission, event or circumstance giving rise to the violation constituted a
violation at the time of the occurrence or inception of such act, omission,
event or circumstance; or

(5) any Environmental Claim, or the filing or imposition of any environmental
lien against the Property, because of, resulting from, in connection with, or
arising out of any of the matters referred to in subparagraphs (1) through (4)
preceding;

and regardless of whether any of the foregoing subparagraphs (1) through (5) was
caused by an Obligor or a tenant or subtenant, or a prior owner of the Property
or its tenant or subtenant, or any third party, including but not limited to
(i) injury or damage to any person, property or natural resource occurring on or
off of the Property, including but not limited to the cost of demolition and
rebuilding of any improvements on real property; (ii) the investigation or
remediation of any such Hazardous Material or violation of Environmental
Requirement, including but not limited to the preparation of any feasibility
studies or reports and the performance of any cleanup, remediation, removal,
response, abatement, containment, closure, restoration, monitoring or similar
work required by any Environmental Requirement or necessary to have full use and
benefit of the Property as contemplated by the Loan Documents (including any of
the same in connection with any foreclosure action or transfer in lieu thereof);
(iii) all liability to pay or indemnify any person or governmental authority for
costs expended in connection with any of the foregoing; (iv) the investigation
and defense of any claim, whether or not such claim is ultimately defeated; and
(v) the settlement of any claim or judgment.

(c) As used in this Agreement, the term “Release Date” means the earlier of the
following two dates: (i) the date on which the indebtedness and obligations
secured by the Mortgage have been paid and performed in full and the Mortgage
has been released; or (ii) the date on which the lien of the Mortgage is fully
and finally foreclosed or a conveyance by deed in lieu of such foreclosure is
fully and finally effective and possession of the Property has been given to and
accepted by the purchaser or grantee free of occupancy and claims to occupancy
by the Obligors and their heirs, devisees, representatives, successors and
assigns; provided that, if such payment, performance, release, foreclosure or
conveyance is challenged, in bankruptcy proceedings or otherwise, the Release
Date shall be deemed not to have occurred until such challenge is validly
released, dismissed with prejudice or otherwise barred by law from further
assertion.

8. Consideration; Survival; Cumulative Rights. The Obligors acknowledge that the
Administrative Agent and the Lenders have relied and will rely on the
representations, warranties, covenants and agreements herein in closing and
funding the Loan and that the execution and delivery of this Agreement is an
essential condition but for which the Administrative Agent and the Lenders would
not close or fund the Loan. The representations, warranties, covenants and
agreements in this Agreement shall be binding upon the Obligors and their
successors, assigns and legal representatives and shall inure to the benefit of
the Administrative Agent and each of the Lenders and their successors, assigns
and legal representatives and participants in the Loan; and shall not terminate
on the Release Date or upon the release, foreclosure or other termination of the
Mortgage, but will survive the Release Date, the payment in full of the
indebtedness secured by the Mortgage, foreclosure of the Mortgage or conveyance
in lieu of foreclosure, the release or termination of the Mortgage and any and
all of the other Loan Documents, any investigation by or on behalf of the
Administrative Agent and the Lenders, any bankruptcy or other debtor relief
proceeding, and any other event whatsoever. Any amount to be paid under this
Agreement by the Obligors (or any of them) shall be a demand obligation owing by
the Obligors (which the Obligors hereby promise to pay). The Administrative
Agent’s and the Lenders’ rights under this Agreement shall be in addition to all
rights of the Administrative Agent and/or the Lenders under the Loan Documents
or at law or in equity, and payments by any Obligor under this Agreement shall
not reduce the Obligors’ obligations and liabilities under any of the Loan
Documents. The liability of the Obligors or any other person under this
Agreement shall not be limited or impaired in any way by any provision in the
Loan Documents or applicable law limiting the Obligors’ or such other person’s
liability or the Administrative Agent’s and/or the Lenders’ recourse or rights
to a deficiency judgment, or by any change, extension, release, inaccuracy,
breach or failure to perform by any party under the Loan Documents, the
Obligors’ (and, if applicable, such other person’s) liability hereunder being
direct and primary and not as a guarantor or surety. Each Obligor hereby assigns
and irrevocably transfers to the Administrative Agent, on behalf of the Lenders,
any and all rights of subrogation, contribution, indemnification, reimbursement
or similar rights it may have against any other Obligor or any other person for
Environmental Damages. Nothing in this Agreement or in any other Loan Document
shall limit or impair any rights or remedies of the Administrative Agent, the
Lenders and/or any other Indemnified Party against any Obligor or any other
person under any Environmental Requirement or otherwise at law or in equity,
including without limitation any rights of contribution or indemnification.

9. No Waiver. No delay or omission by the Administrative Agent and/or any Lender
to exercise any right under this Agreement shall impair any such right nor shall
it be construed to be a waiver thereof. No waiver of any single breach or
Default under this Agreement shall be deemed a waiver of any other breach or
Default. Any waiver, consent or approval under this Agreement must be in writing
to be effective.

10. Notices. All notices, requests, consents, demands and other communications
required or which any party desires to give hereunder or under any other Loan
Document shall be in writing and, unless otherwise specifically provided in such
other Loan Document, shall be deemed sufficiently given or furnished if
delivered by personal delivery, by courier service, or by registered or
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified at the end of this Agreement (unless changed
by similar notice in writing given by the particular party whose address is to
be changed) or by telegram, telex, or facsimile. Any such notice or
communication shall be deemed to have been given either at the time of personal
delivery or, in the case of courier service or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of telegram, telex or facsimile, upon receipt; provided that, service of a
notice required by any applicable statute, shall be considered complete when the
requirements of that statute are met. Notwithstanding the foregoing, no notice
of change of address shall be effective except upon actual receipt. This Section
shall not be construed in any way to affect or impair any waiver of notice or
demand provided in any Loan Document or to require giving of notice or demand to
or upon any person in any situation or for any reason.

11. Invalid Provisions. A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and a determination that the application of any provision of
this Agreement to any person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
other persons or circumstances.

12. Construction. Whenever in this Agreement the singular number is used, the
same shall include plural where appropriate, and vice versa; and words of any
gender in this Agreement shall include each other gender where appropriate. The
headings in this Agreement are for convenience only and shall be disregarded in
the interpretation hereof. Reference to “person” or “entity” means firms,
associations, partnerships, joint ventures, trusts, limited liability companies,
corporations and other legal entities, including public or governmental bodies,
agencies or instrumentalities, as well as natural persons.

13. Applicable Law; Forum. This Agreement is performable in Illinois, and the
laws of the State of Illinois and applicable United States federal law shall
govern the rights and duties of the parties hereto and the validity, enforcement
and interpretation hereof. The Obligors hereby irrevocably submit generally and
unconditionally for themselves and in respect of their property to the
jurisdiction of any state court or any United States federal court, sitting in
the State of Illinois and to the jurisdiction of any state court or any United
States federal court, sitting in the state in which any of the Property is
located, over any suit, action or proceeding arising out of or relating to this
Agreement or the Loan. The Obligors hereby irrevocably waive, to the fullest
extent permitted by law, any objection that the Obligors may now or hereafter
have to the laying of venue in any such court and any claim that any such court
is an inconvenient forum. The Obligors hereby agree and consent that, in
addition to any methods of service or process provided for under applicable law,
all service of process in any such suit, action or proceeding in any state court
or any United States federal court sitting in the state(s) specified above may
be made by certified or registered mail, return receipt requested, directed to
the Obligors at the address for notice to the Obligors stated below, or at a
subsequent address of which the Administrative Agent received actual notice from
the Obligors in accordance with the Loan Documents, and service so made shall be
complete five (5) days after the same shall have been so mailed. Nothing herein
shall affect the right of the Administrative Agent to serve process in any
manner permitted by law or limit the right of the Administrative Agent to bring
proceedings against the Obligors in any other court or jurisdiction.

14. Execution; Modification. This Agreement has been executed in a number of
identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement. This
Agreement may be amended only by an instrument in writing intended for that
purpose executed jointly by an authorized representative of each party hereto.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

1

Executed and dated as of the date first written above.

BORROWER:



    GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,



    a            Delaware limited partnership



    By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,



    a            Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


Address:

c/o Grubb & Ellis Equity Advisors, LLC


1551 North Tustin Avenue, Suite 300
Santa Ana, California 92705
Attention: Danny Prosky, President & COO

G&E HC REIT II LACOMBE MOB, LLC,
a Delaware limited liability company

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP

a Delaware limited partnership, its sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,

a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


Address:

c/o Grubb & Ellis Equity Advisors, LLC


1551 North Tustin Avenue, Suite 300
Santa Ana, California 92705
Attention: Danny Prosky, President & COO

G&E HC REIT II PARKWAY MEDICAL CENTER, LLC,



    a            Delaware limited liability company



    By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,



    a            Delaware limited partnership, its sole Member



    By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,



    a            Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


Address:

c/o Grubb & Ellis Equity Advisors, LLC


1551 North Tustin Avenue, Suite 300
Santa Ana, California 92705
Attention: Danny Prosky, President & COO

GUARANTOR:

GRUBB & ELLIS HEALTHCARE REIT II, INC.,

a Maryland corporation

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


Address:

c/o Grubb & Ellis Equity Advisors, LLC


1551 North Tustin Avenue, Suite 300
Santa Ana, California 92705
Attention: Danny Prosky, President & COO

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,
as Administrative Agent and as a Lender

By: /s/ Christopher A. Thangaraj
Name: Christopher A. Thangaraj
Title: Vice President


Address:

135 South LaSalle Street, 12th Floor
Chicago, Illinois 60603
Attention: Michelle Herrick

2